IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45609

STATE OF IDAHO,                                )
                                               )   Filed: October 4, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
MARK LEE JONES,                                )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and concurrent, unified sentences of twenty years with a
       minimum period of confinement of four years for three counts of manufacture or
       delivery of methamphetamine, and seven years with two years determinate for
       one count of possession of methamphetamine, affirmed; order denying I.C.R. 35
       motion for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Mark Lee Jones pled guilty to three counts of manufacture or delivery of
methamphetamine, Idaho Code § 37-2732(a)(1)(A) and one count of possession of
methamphetamine, I.C. § 37-2732(c)(3).      The district court sentenced Jones to concurrent,
unified sentences of twenty years with four years determinate for the three counts of manufacture
or delivery of methamphetamine, and seven years with two years determinate for the one count
of possession of methamphetamine. Jones filed an Idaho Criminal Rule 35 motion, which the

                                               1
district court denied. Jones appeals asserting that the district court abused its discretion by
imposing an excessive sentence and by denying his Rule 35 motion for reduction of sentence.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Jones’ Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Jones’ Rule 35 motion, we conclude no abuse of discretion
has been shown.
        Therefore, Jones’ judgment of conviction and sentences, and the district court’s order
denying Jones’ Rule 35 motion, are affirmed.




                                                     2